Name: Commission Regulation (EEC) No 146/81 of 19 January 1981 fixing the export levy on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 1 . 81 Official Journal of the European Communities No L 17/9 COMMISSION REGULATION (EEC) No 146/81 of 19 January 1981 fixing the export levy on white sugar and raw sugar No 2005/80 to the information at present available to the Commission , that the export levy at present in force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 3455/80 (2), and in particular Article 17 (6) thereof, Having regard to Council Regulation (EEC) No 608 /72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (3), as amended by the Act of accession of Greece, and in particular Article 1 (2) thereof, Whereas the export levy on white sugar and raw sugar was fixed by Regulation (EEC) No 2005/80 (4), as last amended by Regulation (EEC) No 135/81 (') ; Whereas it follows from applying the rules , criteria and other provisions contained in Regulation (EEC) Article 1 The export levy on sugar provided for in the first subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 3330/74 is fixed as shown in the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on 20 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1981 . For the Commission The President Gaston THORN (') OJ No L 359 , 31 . 12 . 1974, p . 1 . ( 2) OJ No L 360, 31 . 12 . 1980 , p . 17 . (') OJ No L 75, 28 . 3 . 1972, p . 5 . (4) OJ No L 195, 29 . 7 . 1980 , p . 33 . O OJ No L 14, 16 . 1 . 1981 , p . 19 . No L 17/ 10 Official Journal of the European Communities 20 . 1 . 81 ANNEX to the Commission Regulation of 19 January 1981 fixing the export levy on white sugar and raw sugar (EC 1 71 00 kv) CCT Amount heading Description of the No export lew 17.01 Beet sugar and cane sugar, solid : ex A. White sugar other than candv sugar , flavoured or coloured sugar .309 ex B. Raw sugar other than candy sugar 6-00 (') (') This amount applies to raw sugar with a 92 % yield . If the yield of the exported raw sugar is different from 92 % the levy to be applied shall be calculated in conformity with Article 2 of Regulation (EEC) No 825/75 .